DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to claim 7 stating “conical weld seam” is considered new matter because a conical weld seam is not explicitly or implicitly disclosed in the current specification or the drawings.  There is nothing stated in the specification that there is a conical shape.  The figures do not show a conical shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (2015/0377338) in view of the collective teachings of Brice et al. (2008/0099534), Kumagai et al. (2007/0138239) and Tokoro et al. (2017/0182587).
Regarding claim 7, Dietrich discloses a housing of a motor vehicle, comprising: a cylindrical or hollow-cylindrical first housing part 1; and a second housing part 2, the first housing part resting against the second housing part via an end face of the first housing part, so that both of the first and second housing parts have a shared contact area, both of the first and second housing parts being integrally joined using friction welding in the contact area and/or in a joint area adjoining the contact area (figure 2-4, paragraphs 0016-0017, 0023, 0036-0041).  
The limitation “Hydraulic housing for a braking system” is intended use and does not further limit the product.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02).  
Since the new limitation is new matter, it is the Examiner’s position that the prior art also has a conical weld seam since they are both performing friction stir welding on two housing parts.
Regarding claim 8, Dietrich discloses that the integral joint is formed via a circumferential fillet weld 3 and/or a circumferential welding bead (figure 2).  
Regarding claim 9, Dietrich discloses that at least one of the first and second housing parts is made from a metallic material (paragraphs 0016-0017, 0023, 0036-0041).  
Regarding claim 10, Dietrich discloses that the metallic material is aluminum or an aluminum alloy (paragraphs 0016-0017, 0023, 0036-0041).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dietrich et al. (2015/0377338).
Regarding claim 11, Dietrich discloses a hydraulic housing arrangement for a braking system of a motor vehicle, comprising: a cylindrical or hollow-cylindrical first housing part 1; a second housing part 2, the first housing part resting against the second housing part via an end face of the first housing part, so that both of the first and second housing parts have a shared contact area adjoining a joint area (figure 2-4, paragraphs 0016-0017, 0023, 0036-0041). 
The limitation “friction welding tool attached at an oblique work angle to the first and second housing parts in the joint area, wherein the friction welding tool is guidable circumferentially in the joint area around the shared contact area while remaining at the oblique work angle” is a tool used for the forming the weld.  The claim is drawn to a product, not a tool for forming the product, or a process for making the product.  This limitation is a product by process limitation and does not further limit the final product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).   
The limitation “Hydraulic housing for a braking system” is intended use and does not further limit the product.  While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02).  

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
The Applicant argues that claim 7 has been amended to overcome the rejection.  
The amendment to claim 7 is considered new matter (see above).   There is no conical weld seam taught in the current specification or in the drawings.  
The Applicant argues that new claim 11 now claims the housing with the tool still present.  
The Applicant elected the product.  The tool is not part of the product.  The tool is used for the process of welding the product.  Therefore, the tool and the product by process do not further limit the product. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735